Citation Nr: 1729791	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-34 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee fracture of tibial plateau with degenerative joint disease.

2. Entitlement to an extension of a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 following the December 2011 left knee surgery beyond January 31, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to March 2009.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. The Veteran moved to Virginia, and jurisdiction has been changed to the Roanoke RO.

The case was remanded by the Board in March 2014. Subsequent to the March 2014 remand, the service-connected left knee disability at issue was recharacterized by the RO as left knee fracture of tibial plateau with degenerative joint disease. See September 29, 2014 Rating Decision. Also, prior to returning, the case to the Board, the RO granted a separate 10 rating for left knee instability. Id. The propriety of this rating is not the subject of this appeal.

In September 2016, the Board remanded the case again for further development. The necessary development was complete and jurisdiction has returned to the Board.


FINDINGS OF FACT

1. For the period on appeal, for left knee fracture of tibial plateau with degenerative joint disease has resulted in symptoms such as painful motion, but has not resulted in flexion limited to 30 degrees or less or extension limited to 15 degrees or less.

2. The Veteran was not experiencing severe postoperative residuals or immobilization of the left knee beyond January 31, 2012. 



CONCLUSIONS OF LAW

1. For the rating period, the criteria for an initial rating in excess of 10 percent for left knee fracture of tibial plateau with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2016).

2. The criteria for extension of a temporary total rating for convalescence purposes under Paragraph 30, beyond January 31, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. 

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability. A maximum 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees. See 38 C.F.R. § 4.71, Plate II.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an initial rating in excess of 10 percent for the Veteran's left knee fracture of tibial plateau with degenerative joint disease. The reasons follow.

The Veteran has been afforded several examinations in connection with his left knee disability including an examination prior to his December 2011 left knee surgery in December 2008 in connection with his initial claim for service connection that he submitted before discharge. The Veteran was also afforded two additional VA examinations following his December 2011 surgery in July 2014 and February 2017. 

Throughout the various examinations, the Veteran's range of motion was tested in his left knee. Consistently, the Veteran's flexion and extension fall under a noncompensable disability rating under Diagnostic Code 5260 and 5261. While still in service the Veteran underwent several reconstructive surgeries regarding the trauma to his left knee due to an IED explosion in June 2007. Even following these procedures, according to the Veteran's in-service treatment records in December 2008, the Veteran's flexion and extension were full, as the examiner described the range of motion as 0 to 140 degrees. A June 2009 treatment record shows that the examiner wrote that the Veteran had "Normal pain-free" range of motion. In September 2009, October 2009, December 2009, February 2010, July 2010 and January 2011 entries, Dr. McCoy wrote that the Veteran had full range of motion in the left knee. In a September 2011 treatment record, the examiner noted that there was no swelling of the knee, no erythema, and that knee motion was "normal." More so, according to the post-service treatment records submitted by the Veteran, within one month following his 2011 surgery, in January 2012, his flexion was back to 60 degrees, which limitation is still noncompensable. In December 2012, January 2013, and February 2013, October 2013, and December 2013, Dr. Beach wrote that the Veteran's range of motion was from 0 to 120 degrees. A January 2014 VA treatment record shows that the Veteran was seen with left knee complaints. The examiner noted that the Veteran had full extension, as well as flexion at the knee. At the VA examinations in July 2014 and February 2017, the Veteran had that same range of motion of 0 to 120 degrees. Such ranges of motion do warrant an evaluation in excess of 10 percent based upon limitation of motion.

The Veteran sustained a fracture to the left tibial plateau, which warrants consideration of a higher rating under Diagnostic Code 5262. As laid out above, the criteria under Diagnostic Code 5262 contemplate malunion or nonunion involving the tibia and fibula. The Veteran does not have malunion of the tibia and fibula nor does he nonunion that would establish a basis for a higher rating under this Diagnostic Code.

The Board has also considered whether additional Diagnostic Codes are applicable. The evidence of record indicates that the Veteran's service-connected disability has been primarily manifested by pain, weakened movement at times, weakness in his left lower extremity, excess fatigability, and locking at times. There is no medical or lay evidence of ankylosis of the knees, dislocated or removal of semilunar cartilage, or genu recurvatum. Thus, Diagnostic Codes 5256, 5258, 5259, and 5263 are not for application.

The Veteran has described pain, stiffness, and exacerbations. During the treatments he received from Dr. McCoy, the Veteran reported pain and not being able to run and jump on his left knee. Even accepting the Veteran's statements of his various symptoms, the Board finds that an increased rating is not warranted for the reasons laid out above. The Veteran has had consistent complaints of swelling, pain, tenderness, use of a brace and other complications from his left knee disability. In the February 2017 examination report, the examiner noted that the Veteran had pain with passive range of motion and pain when the joint was used in non-weight bearing. See Correia v. McDonald, 28 Vet. App. 158 (2016). The Veteran informed the examiner at the February 2017 examination that he had an office job and that his left knee did "not really impact [his] work in that regard."  He described being able to get up from his desk and stretch his knee as needed and that his job did not require a lot of walking. The Veteran described pain with going up and down stairs and feeling that his knee was unstable. The Veteran was awarded a separate 10 percent rating for instability as of December 2011, which was prior to the December 2011 surgery. Thus, the Veteran has a combined 20 percent rating for the left knee since October 2011, and the Board finds that the symptoms the Veteran experiences involving his left knee are contemplated by the 20 percent combined rating for the left knee. Pain, weakness, and other such symptoms are not limited to Diagnostic Codes involving limitation of motion.

Based on the foregoing, the preponderance of the evidence is against entitlement to an initial rating higher than 10 percent for left knee fracture of tibial plateau with degenerative joint disease. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, the claim for an increased rating for this service-connected disability is denied. 

III. Temporary Total rating

A temporary total (100 percent) disability rating for convalescence purposes will be assigned, for up to three months, without regard to other provisions of the Rating Schedule, when it is established that treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a)(1)-(3) (2016).

The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran warranted a temporary total rating beyond January 31, 2012. The reasons follow.

The Veteran had his second left knee procedure on December 22, 2011. In a January 2012 rating decision, VA granted the Veteran a temporary total rating until January 31, 2012. This was granted to him based on the surgery and necessary convalescence that was required following the surgery. During this time, as noted by the Veteran's representative, and the Veteran's post-surgery treatment records, the Veteran was in a locked brace. 

In regard to an extension of the temporary total rating beyond January 31, 2012, one week after the surgery, on December 30, 2011, the Veteran was seen and Dr. Beach noted that he wanted the Veteran to work on "continued mobilization" of the knee. Dr. Beach wrote that the Veteran was "doing nicely" and that he removed half of the staples in the left knee. Ten days after the December 2011 surgery, on January 3, 2012, the Veteran was seen again by Dr. Beach, who wrote that the Veteran was "overall doing nicely" and that the pain was better. The Veteran's wounds were clean and dry, and the remaining staples were removed. Dr. Beach wrote that he would have the Veteran continue to ice and elevate the knee. The Veteran was seen again three weeks after the surgery on January 13, 2012, and Dr. Beach wrote that the Veteran was able to ambulate and bear his own weight "without much difficulty." He added that the Veteran reported he was "overall doing nicely." At that time, the Veteran was able to flex his left knee to 60 degrees. The Veteran was seen by Dr. Beach again on February 3, 2012 (three days after the temporary total rating was stopped), and Dr. Beach again noted that the Veteran was "doing very nicely."  The Veteran was again able to flex his left knee to 60 degrees. The same records also indicated that the Veteran's scar was healing nicely. While the Veteran was still wearing a brace, the Board notes that he was not wearing a cast or a brace that made him immobile. In other words, by January 31, 2012, the Veteran was no longer convalescent as contemplated by the regulation.

The Board acknowledges the Veteran's treating physician's letter from January 2012 that states that the Veteran would continue to require convalescent care intermittently for 4 to 6 months. However, intermittent care is not the criteria upon which a temporary total convalescent rating under 38 C.F.R. § 4.30 or extension is warranted. The regulation provides three kinds of situations where a temporary total rating will be granted-(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals; and (3) immobilization by cast of one major joint or more. Here, the Veteran's December 2011 surgery and follow-up met the criteria for paragraph (1). The medical records received from Dr. Beach show that the Veteran was not having severe postoperative residuals, as he was able to ambulate and bear weight three weeks after the surgery. These records show that the Veteran's wound was healing and that while the Veteran wore a brace, it was not a cast that immobilized him. Although the Veteran may have required additional services medically, including physical therapy, the evidence of record does not meet criteria for VA purposes for an extension of a total convalescent rating beyond the time period the Veteran already received. 

Based on the record, an extension of the temporary total disability rating beyond February 1, 2012, is not warranted because the evidence fails to demonstrate that the Veteran's surgery resulted in the need for doctor-mandated convalescence (i.e., the Veteran could not return to work), severe post-operative residuals, or immobilization by cast beyond January 31, 2012. See Seals, 8 Vet. App. 291 (1995). 







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for left knee fracture of tibial plateau with degenerative joint disease is denied. 

Entitlement to an extension of the temporary total disability rating under the provisions of 38 C.F.R. § 4.30 following the December 2011 left knee surgery beyond January 31, 2012 is denied. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


